Exhibit 10.45

 

EXECUTION COPY

 

LETTER AMENDMENT AND WAIVER NO. 2

 

Dated as of April 23, 2003

 

To the banks, financial institutions

and other institutional lenders

(collectively, the “Lenders”) parties

to the Credit Agreement referred to

below and to Bank of America, N.A.

(“Bank of America”), as Administrative

Agent (in such capacity, the

“Administrative Agent”) for the Lenders

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement dated as of December 20, 2002 (as amended by
the Letter Amendment and Waiver dated March 19, 2003, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined being used herein as
therein defined) among Del Monte Corporation (the “Company”), Bank of America,
as Collateral Agent, Swingline Lender and Issuing Lender, JPMorgan Chase Bank,
as Syndication Agent, Harris Trust and Savings Bank, Morgan Stanley & Co.
Incorporated and UBS Warburg LLC, as Co-Documentation Agents, Banc of America
Securities LLC and J.P. Morgan Securities Inc., as Joint Book Managers, CoBank,
ACB, Greenstone Capital, Fleet National Bank, Fortis Capital Corp, SunTrust Bank
and United Overseas Bank Ltd., New York Agency, as Managing Agents, The Bank of
New York, Capital Funding, Unit of General Electric Capital Corporation and
Union Bank of California, as Co-Agents, Banc of America Securities LLC, J.P.
Morgan Securities Inc., Morgan Stanley & Co. Incorporated and UBS Warburg LLC,
as Arrangers, and you.

 

It is hereby agreed by you and us as follows:

 

(a) The Credit Agreement is, effective as of the date of this Letter Amendment
and Waiver, hereby amended as follows:

 

(i) Section 7.1(a) is amended and restated in its entirety to read as follows:

 

“(a) As soon as available, but not later than 90 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of DMFC and its
Subsidiaries as at the end of such year and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such year,
setting forth in each case, for each fiscal year ending on or after the Sunday
closest to April 30, 2004 (and for the fiscal year ending on the Sunday closest
to April 30, 2003, to the extent required by applicable law

 

         



--------------------------------------------------------------------------------

and regulations of the SEC to be included in the Form 10-K to be filed by DMFC
for such fiscal year), in comparative form the figures for the previous fiscal
year, and accompanied by (i) the opinion of a nationally-recognized independent
public accounting firm (the “Independent Auditor”), which report (A) shall state
that such consolidated financial statements present fairly the consolidated
financial position of DMFC and its Subsidiaries for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years and (B)
shall not be qualified or limited because of a restricted or limited examination
by the Independent Auditor of any material portion of DMFC’s or any of its
Subsidiaries’ records; provided that with respect to the fiscal year ending on
the Sunday closest to April 30, 2003, such statements of income or operations,
shareholders’ equity and cash flows shall be (x) for the Businesses, for the
period commencing May 1, 2002 and ending on the date on which the Time of Merger
occurs and (y) for DMFC, for the period commencing with the date on which the
Time of Merger occurs and ending on the Sunday closest to April 30, 2003 and
(ii) for each fiscal year ending on or after the Sunday closest to April 30,
2004, a comparison with the budget for such fiscal year;”;

 

(ii) Section 7.1(b) is amended and restated in its entirety to read as follows:

 

“(b) Promptly when available, and in any event within 35 days after the end of
each fiscal month that is not the end of a fiscal quarter, and within 45 days
after the end of each fiscal month that is the end of a fiscal quarter (other
than the last month of each fiscal year), a copy of the unaudited consolidated
balance sheet of DMFC and its Subsidiaries as of the end of such month and the
related consolidated statements of income or operations and cash flows for the
period commencing on the first day and ending on the last day of such month,
including (i) for each fiscal month or fiscal quarter, as the case may be,
ending after the Sunday closest to April 30, 2003, a comparison with the budget
for the current fiscal year for such month or such quarter, as the case may be,
(ii) for each fiscal quarter ending after the Sunday closest to April 30, 2003
but on or before the Sunday closest to April 30, 2004, a comparison of the
statement of income or operations for such quarter with the pro forma statement
of income or operations (after giving effect to the Transactions) for the
corresponding quarter of the previous fiscal year and (iii) for each fiscal
month or fiscal quarter, as the case may be, ending on or after the fiscal
month-end of February 2004, a comparison with the corresponding month or
quarter, as the case may be, of the previous fiscal year, together with, in each
case, a certificate of a Responsible Officer of the Company that each such
statement fairly presents the financial condition and results of operations
(subject to normal year-end audit adjustments) of DMFC and its Subsidiaries and
has been prepared in accordance with GAAP consistently applied; provided, that,
(A) with respect to each of February 2003 and March 2003, the Company shall
deliver such balance sheet and related statements of income or operations on or
before April 23, 2003 but shall not be required to deliver statements of cash
flows for such months and (B) with respect to May of each fiscal year, such
balance sheet and related statements of income and cash flows will be required
to be delivered concurrently with the delivery of the annual financial
statements referred to in clause (a) above for such fiscal year; and”; and

 

    2    



--------------------------------------------------------------------------------

(iii) Section 8.8 is amended by (A) deleting the word “and” from the end of
clause (e) of such Section, (B) substituting for the period at the end of clause
(f) of such Section the following: “; and” and (C) adding to such Section the
following additional clause (g):

 

“(g) Guaranty Obligations, in favor of title insurers, arising in connection
with the issuance of the Mortgage Policies.”.

 

(b) Any Default under Section 9.1(c) or 9.1(d) of the Credit Agreement arising
solely out of (i) the incurrence by the Company of Guaranty Obligations, in
favor of title insurers, arising in connection with the issuance of the Mortgage
Policies, (ii) the failure of the Company to deliver a Compliance Certificate or
comparisons to the budget or to the corresponding period in the previous fiscal
year for any financial reporting period and (iii) the failure of the Company to
deliver the monthly financial statements required by Section 7.1(b) for January
2003 and February 2003, in each case, with respect to each of clauses (i), (ii)
and (iii) above, prior to the date hereof, is hereby permanently waived.

 

We hereby represent and warrant to you as of the date hereof that, (a) except
for such Defaults as are specifically waived pursuant to the terms hereof, no
Default or Event of Default has occurred and is continuing and (b) since the
Initial Distribution Date, there has been no change (i) in the locations of any
part of the collateral granted under the Security Agreement or (ii) to the name
of DMFC, the Company or any Subsidiary executing the Security Agreement.

 

This Letter Amendment and Waiver shall become effective as of the date first
above written when, and only when, the Administrative Agent shall have received
counterparts of this Letter Amendment and Waiver executed by the undersigned and
the Required Lenders or, as to any of the Lenders, advice satisfactory to the
Administrative Agent that such Lender has executed this Letter Amendment and
Waiver, and the consent attached hereto executed by each Guarantor. This Letter
Amendment and Waiver is subject to the provisions of Section 11.3 of the Credit
Agreement.

 

On and after the effectiveness of this Letter Amendment and Waiver, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Letter Amendment and Waiver.

 

The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment and Waiver, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Letter Amendment and Waiver. The
execution, delivery and effectiveness of this Letter Amendment and Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or any Agent

 

    3    



--------------------------------------------------------------------------------

under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

 

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning a counterpart of this Letter Amendment and Waiver to
Shearman & Sterling, 599 Lexington Avenue, New York, New York 10022, Attention:
Sunita Daswani, Telecopier No. (212) 848-7179.

 

This Letter Amendment and Waiver may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment and Waiver by telecopier shall be
effective as delivery of a manually executed counterpart of this Letter
Amendment and Waiver.

 

This Letter Amendment and Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

Very truly yours,

DEL MONTE CORPORATION

By

 

 

--------------------------------------------------------------------------------

   

Name: Thomas E. Gibbons

   

Title: Senior Vice President and Treasurer

 

Agreed as of the date first above written:

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing
Lender, and as a Lender

By

 

 

--------------------------------------------------------------------------------

   

Name: W. Thomas Barnett

   

Title: Managing Director

 

    4    



--------------------------------------------------------------------------------

                                                                               
                      , as a Lender

[Insert Name of Financial Institution]

 

By

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

    5    



--------------------------------------------------------------------------------

CONSENT

 

Dated as of April 23, 2003

 

Each of the undersigned, (i) as Guarantor under (x) in the case of each of the
undersigned other than DMFC, the Subsidiary Guaranty dated December 20, 2002
(the “Subsidiary Guaranty”) and (y) in the case of DMFC, the Guaranty dated
December 20, 2002 (the “DMFC Guaranty”), in each case, in favor of the Secured
Parties referred to in the Credit Agreement referred to in the foregoing Letter
Amendment and Waiver (the “Credit Agreement”) and (ii) as Grantor under the
Security Agreement dated December 20, 2002 (as amended through the date hereof,
the “Security Agreement”) to Bank of America, N.A. as Collateral Agent for such
Secured Parties, hereby consents to such Letter Amendment and Waiver and hereby
confirms and agrees that (a) notwithstanding the effectiveness of such Letter
Amendment and Waiver, each of (x) in the case of each of the undersigned other
than DMFC, the Subsidiary Guaranty and (y) in the case of DMFC, the DMFC
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Letter Amendment and Waiver, each reference in the
Subsidiary Guaranty, the DMFC Guaranty or the Security Agreement to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Letter Amendment and
Waiver and (b) the Collateral Documents to which each of the undersigned is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Secured Obligations. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

DEL MONTE FOODS COMPANY

MIKE MAC IHC, INC.

STAR-KIST SAMOA, INC.

MARINE TRADING PACIFIC, INC.

STAR-KIST MAURITIUS, INC.

By

 

 

--------------------------------------------------------------------------------

   

Name: Thomas E. Gibbons

   

Title: Senior Vice President and Treasurer

 

         